DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is responsive to correspondence filed on October 4, 2021.
Claims 16-24, 26-27, 29-31, 33-34, 36-38 and 40-42. Are currently pending. Claims 1-15, 25, 28, 32, 35, and 39 have been cancelled. Claims 16, 27, 40, and 41 have been amended.  Entry of this amendment is accepted and made of record.
Previous rejections of claims 16-24, 26-27, 29-31, 33-34, 36-38 and 41 under 35 U.S.C. § 112(b) or 35 U.S.C. § 112(pre-AIA ), second paragraph, have been withdrawn in view of Applicant’s amendments filed on October 4, 2021.

Allowable Subject Matter
Claims 16-24, 26, 27, 29-31, 33, 34, 36-38, and 40-42 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 16, the closest prior art of record Tomoza et al. (US 6081182) alone or in combination fails to teach or render obvious the invention as claimed. The specific limitations of a sensor element comprising: a ceramic main body; at least one electrode arranged directly at the ceramic main body, wherein the electrode comprises an electrode base which directly overlaps with the ceramic main body and which is partially covered by a surface layer at least one contact piece in form of a separate contact element electrical contacting the electrode, wherein the contact piece is fastened to a part of the electrode base which is free from the surface layer, of claim 16 when combined with the limitations of wherein the surface layer is an oxidation preventing surface layer for exposed parts of the electrode base, wherein the surface layer comprises an oxidation inhibiting metal selected from the group consisting of silver, gold, copper and aluminum, and wherein the surface layer is a sputtered layer and has a thickness in the range of 0.05 µm to 20 µm also in claim 16, distinguish the present invention from the prior art.

Regarding claim 40, the closest prior art of record Tomoza et al. (US 6081182) and Wantanabe et al. (US 2014/0266567) alone or in combination fails to teach or render obvious the invention as claimed. The specific limitations a sensor element, comprising: a ceramic main body; and at least one electrode arranged at the ceramic main body, each electrode of the least one electrode comprising an electrode base, which directly overlaps with the ceramic main body and a surface layer, wherein the electrode base a part of the electrode situated under the surface layer, wherein the surface layer covers the entire surface of the electrode base except for a part of the electrode base to which at least one contact piece is fastened; wherein the at least one contact piece is in the form of a separate contact element and is suited for electrically contacting the electrode, of claim 40 when combined with the limitations of wherein the surface layer is an oxidation-preventing surface layer for parts of the electrode base which are not covered by the contact element; wherein the surface layer comprises an oxidation-inhibiting metal selected from the group consisting of silver, gold, copper and aluminium; and wherein the surface layer is a sputtered layer and has a thickness in the range of 0.05 µm to 20 µm also in claim 40, distinguish the present invention from the prior art.
Hence the prior art of record fails to teach the invention as set forth in claim 40. The examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning to fully encompass the current pending claims.
Regarding claim 41, the closest prior art of record Tomoza et al. (US 6081182) alone or in combination fails to teach or render obvious the invention as claimed. The specific limitations of a sensor element, comprising: a ceramic main body; two electrodes are arranged directly at the ceramic main body wherein each electrode comprises an electrode base which directly overlaps with the ceramic main body and which is partially covered by a surface layer; and at least two contact pieces in the form of a separate contact element for electrically contacting each electrode; wherein each contact piece is fastened to a part of each electrode base of each electrode, which is free from the surface layer; of claim 41 when 
Hence the prior art of record fails to teach the invention as set forth in claim 41-42. The examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M SOTO whose telephone number is (571)270-7707. The examiner can normally be reached Monday-Thursday 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/JANICE M SOTO/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855